Citation Nr: 1031600	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-48 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a retained metallic 
foreign body of the left knee.

2.  Entitlement to service connection for a retained metallic 
foreign body of the left knee.

3.  Entitlement to service connection for a retained metallic 
foreign body of the right knee.

4.  Entitlement to an increased (compensable) rating for service-
connected status post right fibula fracture with right knee 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 decision by the RO in Salt Lake City, Utah 
that in pertinent part, denied service connection for a retained 
metallic foreign body of the left knee, and denied an increase in 
a noncompensable rating for status post right fibula fracture 
with right knee arthritis.  A personal hearing was held before 
the undersigned Veterans Law Judge in April 2010.

The issue of service connection for a retained metallic foreign 
body of the right knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a retained metallic 
foreign body of the left knee in a November 1976 rating decision 
and properly notified the Veteran, who did not appeal that 
decision.

2.  Evidence received since the November 1976 rating decision is 
not cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claim.

3.  A retained metallic foreign body of the left knee was 
incurred in service.

4.  The Veteran's status post right fibula fracture with right 
knee arthritis is manifested by residuals of fibula fracture and 
arthritis of the knee, with intermittent swelling, slight 
limitation of motion, and no instability or subluxation.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim for 
entitlement to service connection for a retained metallic foreign 
body of the left knee is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  Service connection for a retained metallic foreign body of 
the left knee is established.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for a 10 percent rating, but not higher, for 
status post right fibula fracture with right knee arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% "based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the Veteran's application to reopen the claim for 
service connection for a retained metallic foreign body of the 
left knee, the Board finds that, in view of its favorable 
disposition of this matter, all notification and development 
action needed to fairly adjudicate this matter has been 
accomplished.

Concerning a decision on the merits for service connection for 
retained metallic foreign body of the left knee and for an 
increased rating for the service-connected right leg disability, 
the RO provided the appellant pre-adjudication notice by letters 
dated in November 2008, January 2009 and September 2009.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that the Veteran has submitted 
conflicting statements regarding which knee was injured by 
shrapnel during service in Vietnam.  In his initial claim in July 
1976, he stated that his left knee was wounded by shrapnel in 
Vietnam in February 1969.  Accordingly, in its November 1976 
decision, the RO adjudicated that claim.  In his January 2009 
claim, he did not specify which knee was wounded by shrapnel, but 
said he received shrapnel in his knee during combat in Vietnam in 
March 1969.  By a statement dated in September 2009, the Veteran 
said that he wanted to reopen his claim for service connection 
for a retained metallic foreign body of the knee, and now thought 
it should be the right knee and not the left knee.

New and Material Evidence 

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Veteran submitted his original claim for service connection 
for a retained metallic foreign body of the left knee in July 
1976.  The RO denied this initial claim in a November 1976 rating 
decision, finding that there was no evidence linking a retained 
foreign body of the left knee with service.  The RO notified the 
Veteran of this denial, and the Veteran did not file an appeal.  
Therefore, the RO's November 1976 decision is final. 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Although it appears that the RO has reopened the previously 
denied claim for service connection for a retained metallic 
foreign body of the left knee, regardless of how the RO ruled on 
the question, the Board must determine for purposes of 
jurisdiction whether there is new and material evidence 
sufficient to reopen the claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium).

The evidence of record at the time of the November 1976 rating 
decision included the Veteran's DD Form 214, which reflects that 
he served in the U.S. Marine Corps, with service in Vietnam, and 
his primary military occupational specialty was that of a radio 
operator.  The evidence also included the Veteran's service 
treatment records, which are negative for a shrapnel wound of the 
knee, and a report of a VA examination dated in September 1976, 
which reflects that the Veteran reported that he was hit in the 
left knee with shrapnel, just below the patella.  He said that no 
fragment was removed, and he had no difficulty with this.  An X-
ray study of the left knee showed a 2mm by 5mm by 3 mm piece of 
shrapnel just posterior to the tibia in the center of the lateral 
tibial plateau posteriorly.  The pertinent diagnosis was shrapnel 
fragment wound of the left knee, with no residual signs.

In January 2009 the Veteran filed an application to reopen his 
previously denied claim for service connection for residuals of a 
shrapnel wound to the left knee.  During the course of the appeal 
he has submitted written statements and testimony regarding his 
claimed shrapnel wound of the knee during service in Vietnam,  
private medical records reflecting right knee complaints, and a 
report of a February 2009 VA examination.

Upon review of the record, the Board finds that some of the 
evidence received since the November 1976 rating decision is both 
new and material.  Specifically, the Veteran has provided sworn 
credible testimony, consistent with the circumstances of his 
combat service in Vietnam, demonstrating that he incurred a 
shrapnel wound of the left knee, which was the basis for the 
prior denial.  Thus, this evidence relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim, and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection 

The Board has considered whether adjudicating the claim for 
service connection for a retained foreign body of the left knee 
on the merits at this time would prejudice the Veteran.  In this 
case, the Veteran has been provided with pertinent laws and 
regulations regarding service connection, and the RO has reopened 
his claim and considered it on the merits.  He has been given the 
opportunity to review the evidence of record and submit arguments 
in support of his claim.  His arguments have focused squarely on 
the issue of service connection, not whether new and material 
evidence has been submitted.  Therefore, the Board can proceed 
with this claim without prejudice to the Veteran, particularly in 
light of the Board's favorable disposition of his appeal as to 
this issue.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability. See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As noted above, the Veteran has submitted conflicting statements 
regarding which knee was injured by shrapnel during service in 
Vietnam.  In his initial claim in July 1976, he stated that his 
left knee was wounded by shrapnel in Vietnam, but more recently, 
he has asserted that his right knee was wounded by shrapnel in 
Vietnam.  (The right knee claim is not currently in appellate 
status, and is remanded for further development, below.)  The 
Board notes that a September 1976 VA X-ray study showed a 
retained metallic foreign body in the left knee, which is 
consistent with the Veteran's statements in his original claim.

Under the law, VA is required to accept a combat veteran's 
statements as to injuries sustained in combat, so long as the 
statements are consistent with the circumstances, conditions, or 
hardships of the veteran's service and there no is clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  After a careful review of 
the claims folder, the Board finds that the Veteran's testimony 
that he sustained a wound to his knee after another soldier threw 
a grenade an insufficient distance away during his combat service 
in Vietnam, is consistent with the circumstances of his conceded 
combat duty.  Importantly, the claims folder contains no evidence 
refuting this assertion.

When considered with the Veteran's 1976 statements regarding a 
left knee shrapnel wound, the September 1976 X-ray study showing 
a retained metallic foreign body in the left knee, the September 
1976 diagnosis of a shrapnel fragment wound of the left knee with 
no residual signs, and the relatively brief period of time that 
elapsed between his discharge and the initial X-ray evidence of a 
retained metallic foreign body in the left knee, the evidence is 
sufficient to warrant service connection for retained metallic 
foreign body in the left knee.  In reaching this determination, 
the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 
5107(b); see Gilbert, supra.

Increased Rating 

The Veteran contends that his service-connected status post right 
fibula fracture with right knee arthritis is more disabling than 
currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991).  The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability of the joint.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

The RO has rated the Veteran's right fibula and knee disability 
as noncompensable under Diagnostic Code 5262.

Impairment of the tibia and fibula manifested by malunion, with 
slight knee or ankle disability, warrants a 10 percent rating.  
If manifested by malunion, with moderate knee or ankle 
disability, it warrants a 20 percent rating, and, if manifested 
by malunion, with marked knee or ankle disability, it warrants a 
30 percent rating.  If the impairment is manifested by nonunion 
of the tibia and fibula, with loose motion, requiring brace, a 
maximum rating of 40 percent is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis is 
rated based on limitation of motion of the affected joint.  The 
normal range of motion of the knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, or a 30 percent evaluation 
for severe knee impairment with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 concerns limitation of leg flexion. A 
noncompensable evaluation is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, a 
30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg extension, 
is also of relevance here.  Under that Code section, a 
noncompensable evaluation is assigned where extension is limited 
to 5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.  
A 40 percent rating is warranted where extension is limited to 30 
degrees. Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

Service treatment records reflect that the Veteran was treated 
for a fracture of the proximal end of the right fibula, diagnosed 
as a stress fracture.

An April 2008 private medical record from Intermountain 
Springville InstaCare reflects that the Veteran complained of 
right knee pain for the past few days.  He reported that he had 
surgery on the knee 28 years ago, and had a couple of large 
screws placed.  He never had any problems until now.  He reported 
that he was pretty active and had been running.  On examination, 
there was a little effusion in the right knee but it was not at 
all red, hot, or tender.  He was slightly restricted on the 
extremes of range of motion secondary to the effusion.  The joint 
felt very stable and was not tender to stressing.  The diagnostic 
assessment was right knee effusion.  A neoprene knee sleeve was 
recommended.

At a February 2009 VA examination, the Veteran reported that 
right knee pain three or four times per week, which could last 
for hours.  He rated the pain as 8/10 in severity.  He said the 
pain was exacerbated by physical activity and relieved with rest 
and Aleve.  He said he had difficulty walking due to pain.  The 
examiner noted a slight limp, and an examination of the feet 
showed no signs of abnormal weight bearing.  An examination of 
the tibia and fibula was normal.  An examination of the right 
knee showed no heat, redness, swelling, effusion, or drainage.  
Range of motion was normal, from 0 to 140 degrees.  Range of 
motion was not limited by repetitive use, pain, fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
that he could not determine any additional limitation of motion 
caused by flare-ups.  An X-ray study of the right tibia and 
fibula revealed postoperative changes of the tibial plateau with 
old healed fracture and osteoarthritis of the knee.  The examiner 
opined that the Veteran's right knee arthritis was likely a 
residual of his initial injury.

Later in February 2009, the Veteran was seen at Santaquin Medical 
Clinic, where he complained of right knee pain.  He complained of 
decreased mobility and swelling.  He reported a previous injury 
and surgery in 1980, and said walking bothered the knee.  He 
reported that he cycled for exercise.  On examination of the 
right knee, there was tenderness.  The examiner indicated that 
the knee was stable, with no crepitance, and a well-healed 
lateral scar.  The pertinent diagnosis was osteoarthrosis.  An X-
ray study of the right knee showed osteoarthritis with slight 
joint space loss, superior tibial bone spurring, and two screws 
in place in the proximal tibia.

By a statement dated in October 2009, the Veteran said he had 
constant right knee pain and difficulty walking long distances.  
At his Board hearing, he testified that he wore a knee brace most 
of the time.

Throughout the rating period on appeal, the medical findings, 
including both VA and private X-ray studies of the right knee, do 
not document malunion or nonunion of the tibia and fibula, as 
required for a higher 10 percent rating under Diagnostic Code 
5262.  

Throughout the rating period on appeal, the range of motion 
findings detailed above do not support the next-higher 10 percent 
evaluation for either flexion or extension of the right knee.  
Diagnostic Codes 5260, 5261.  However, the Board again notes 
that, in rating musculoskeletal disabilities, it is appropriate 
to consider additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In the present case, 
the evidence of record reveals numerous complaints of right knee 
pain.  Indeed, while right  knee pain is recognized, the 
objective evidence simply fails to demonstrate that such pain has 
resulted in additional functional limitation comparable to the 
next-higher 10 percent rating under Diagnostic Codes 5260 or 
5261.  Again, the Veteran's flexion is full (140 degrees), even 
with consideration of additional limitation of motion due to 
pain, and his extension is also full.  

The Board also notes that the VA General Counsel has held that 
separate ratings may be assigned for limitation of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.  However, as the 
Veteran has not had flexion or extension limited to a compensable 
degree at any point during the course of the appeal for the right 
knee, separate ratings for limitation of extension and flexion 
are not warranted.

However, the Board finds that a higher 10 percent rating is 
warranted for the status post right fibula fracture with right 
knee arthritis under Diagnostic Code 5010, as the Veteran has 
arthritis of the right knee shown on X-ray studies, slight 
limitation of motion of the right knee with effusion (swelling) 
that was objectively noted in an April 2008 private medical 
record, and a noncompensable degree of limitation of motion.  (In 
this regard, the Board notes that limitation of motion was not 
shown on VA examination in February 2009.)  The 10 percent rating 
is warranted throughout the rating period on appeal.  A higher 
rating in excess of 10 percent is not warranted for status post 
right fibula fracture with right knee arthritis, as the evidence 
does not demonstrate that there is limitation of flexion to 45 
degrees or limitation of extension to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5260, 5261.

The Board finds that Diagnostic Code 5257 is inapplicable as the 
medical evidence does not demonstrate that the Veteran has 
recurrent subluxation or lateral instability of the right knee.  
Both VA and private examiners have noted that the right knee is 
stable.  Moreover, as instability was not objectively shown on 
the February 2009 VA examination or in private treatment records, 
a separate rating for arthritis and instability is not warranted.  
VAOPGCPREC 9-98 and 23-97.

Finally, the Board finds that the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected right leg disability are 
adequate and referral for an extraschedular rating is 
unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

As new and material evidence has been received, the claim for 
service connection for retained metallic foreign body of the left 
knee is reopened, and the appeal is granted.

Service connection for a retained metallic foreign body of the 
left knee is granted, subject to regulations governing the 
payment of monetary benefits.

An increased 10 percent rating is granted for status post right 
fibula fracture with right knee arthritis, subject to regulations 
governing the payment of monetary benefits.


REMAND

In a February 2010 rating decision, the RO denied service 
connection for a retained metallic foreign body of the right 
knee, and the Veteran was notified of this decision by a letter 
dated in February 2010.  The Board construes the Veteran's 
testimony at the April 2010 Board hearing as a timely notice of 
disagreement as to this issue.

Where a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  This claim is being remanded for issuance of a 
statement of the case and to give the Veteran the opportunity to 
complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
Veteran, addressing the issue of entitlement 
to service connection  for a retained 
metallic foreign body of the right knee.  The 
Veteran must be advised of the time limit in 
which he may file a substantive appeal.  38 
C.F.R. § 20.302(b). Then, only if an appeal 
is timely perfected, should the issue be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


